Exhibit 10.2

EMPLOYMENT AGREEMENT

THIS EMPLOYMENT AGREEMENT (this “Agreement”), dated as of May 17, 2017, is
hereby entered into by and among B. Riley Financial, Inc., a Delaware
corporation (“Parent”), Wunderlich Investment Company, Inc., a Delaware
corporation (the “Company”), and Gary K. Wunderlich, Jr. (the “Executive”).

WHEREAS, the Executive currently serves as Chief Executive Officer of the
Company, pursuant to that certain Employment Agreement, dated as of December 20,
2013 and amended as of May 16, 2016 (the “Prior Agreement”), by and among the
Company, Wunderlich Securities, Inc., a Tennessee corporation (“WSI”), and the
Executive;

WHEREAS, the Company has entered into that certain Merger Agreement, dated as of
even date herewith (the “Merger Agreement”), by and among the Company, Parent,
Foxhound Merger Sub, Inc., a Delaware corporation and wholly owned subsidiary of
Parent (“Merger Sub”), ACP BD Investments, LLC, a Delaware limited liability
company, and certain other parties thereto, pursuant to which, among other
things, at the “Effective Time” (as defined in the Merger Agreement), Merger Sub
shall merge with and into the Company, with the Company surviving (the
“Transactions”); and

WHEREAS, following the Transactions, the Company and the Executive wish to
continue the Executive’s employment relationship with the Company on the terms
set forth below in this Agreement.

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
obligations hereinafter set forth, the Company and Executive hereby agree as
follows:

1. Effective Date. This Agreement shall be effective as of Effective Time (the
date on which such consummation occurs, the “Effective Date”). If, however, the
Merger Agreement is terminated by the parties thereto without the consummation
of the Transactions, then this Agreement shall be null and void ab initio, and
of no force or effect.

2. Term. The Company hereby agrees to continue to employ the Executive, and the
Executive hereby accepts such employment, for a term commencing as of the
Effective Date and continuing until the third anniversary of the Effective Date,
unless sooner terminated in accordance with the provisions of Section 5 or
Section 6 (the period during which the Executive is employed under this
Agreement hereinafter referred to as the “Term”). Notwithstanding the foregoing,
upon a Change in Control (as that term is defined in Parent’s then-current
long-term incentive plan), the Term shall automatically be renewed so that the
Term is not less than two (2) years from the effective date of such Change in
Control.

3. Position and Duties. During the Term, the Executive shall be employed as the
Chief Executive Officer of the Company and WSI, and shall report to Parent’s
Chief Executive Officer. In addition, as of the Effective Date, the Executive
shall be appointed to the Board of Directors of Parent (the “Parent Board”). The
Executive shall faithfully perform for the Company and WSI the duties of said
position and shall perform such other duties of an executive, managerial, or
administrative nature as shall be reasonably commensurate with his position and
specified and designated from time to time by the Chief Executive Officer of
Parent,



--------------------------------------------------------------------------------

including, but not limited to, serving as an officer and/or director of one or
more subsidiaries of Parent from time to time. The Executive shall devote all of
his business time and efforts to the performance of his duties hereunder. The
Executive shall have the right to engage in various activities outside of his
employment with the Company, including charitable and community activities and
making personal investments that do not constitute corporate opportunities, and,
with the approval of the Parent Board, serving as a director of one or more
other companies (other than directorships of nonprofit charitable or community
companies, which shall not require such approval) so long as such activities do
not interfere with the Executive’s ability to perform his duties hereunder.

4. Compensation and Benefits.

4.1. Annual Salary. The Company shall pay the Executive during the Term a base
salary at a minimum rate of $500,000 (Five Hundred Thousand Dollars) per annum
(the “Annual Salary”), in accordance with the customary payroll practices of the
Company applicable to senior executives. The Compensation Committee of the
Parent Board (the “Compensation Committee”) may, in its sole discretion,
periodically increase the amount of the Annual Salary (but not decrease such
amount, except in connection with across-the-board salary reductions generally
applicable to Parent’s executive management team). For purposes of this
Agreement, the Annual Salary as increased or decreased from time to time shall
constitute the “Annual Salary” as of the time of the change.

4.2. Eligibility for Incentive Plans. During the Term, the Executive shall be
eligible to participate in any performance bonus plans or programs or long-term
incentive or equity-based incentive compensation plans or programs of the
Company or Parent as in effect from time to time and in which Parent’s executive
management team is generally eligible to participate. In addition, during the
Term, the Executive shall be eligible to receive commissions on accounts that he
manages or originates at the highest commission rate published in the Company’s
commission schedule for retail financial advisors as in effect from time to
time.

4.3. Benefits—In General. During the Term, the Executive shall be permitted to
participate in any group life, hospitalization, or disability insurance plans,
health programs, retirement plans, fringe benefit programs, and other benefits
or insurance plans that may be available to other senior executives of Parent
generally in accordance with the terms of such plans or programs as in effect
from time to time.

4.4. Expenses—In General. The Company shall pay or reimburse the Executive for
all ordinary and reasonable out-of-pocket expenses actually incurred (and, in
the case of reimbursement, paid) by the Executive during the Term in the
performance of the Executive’s services under this Agreement, in accordance with
the Company’s policies regarding such reimbursements as in effect from time to
time. During the Term, the Company shall reimburse reasonable fees and expenses
incurred by the Executive for participation in professional and trade
associations and reasonable expenses incurred in connection with business
development and client entertainment activities. Payments and reimbursement
under this Section 4.4 shall be made no later than March 15th of the calendar
year following the year in which the Executive incurred the expense.

 

2



--------------------------------------------------------------------------------

4.5. Initial Equity Grant. On or about the Effective Date, Parent shall grant to
the Executive an award of restricted stock units in respect of shares of Parent
common stock, no par value (“Parent Common Stock”), having an aggregate grant
date fair market value equal to $1.5 million (the “Initial Equity Award”). The
Initial Equity Award shall vest in five equal annual installments on each of the
first five anniversaries of the Effective Date, subject to the Executive’s
continued employment with the Company through each such anniversary and to
accelerated vesting as set forth in Sections 5.2(b) and 6.2(b)(iv), and shall
otherwise have terms and conditions that are consistent with the restricted
stock unit awards granted to similarly situated executives of Parent.

4.6. Performance-Based Equity Grant. On or about the second anniversary of the
Effective Date, Parent shall grant to the Executive an award of restricted stock
units (the “Performance-Based Equity Award”) in respect of a number of shares of
Parent Common Stock equal to the Final Performance-Based Equity Number (as
defined in Exhibit A hereto), subject to the Executive’s continued employment
with the Company and its subsidiaries through the date of grant. The
Performance-Based Equity Award shall vest in three equal installments on each of
the third, fourth, and fifth anniversaries of the Effective Date, subject to the
Executive’s continued employment with the Company and its subsidiaries through
each such anniversary and to accelerated vesting as set forth in Sections 5.2(b)
and 6.2(b)(iv), and shall otherwise have terms and conditions that are
consistent with the restricted stock unit awards granted to similarly situated
executives of Parent.

4.7. Indemnification Agreement. On the Effective Date, Parent and the Executive
shall enter into an indemnification agreement in substantially the form entered
into by Parent with similarly situated directors and officers of Parent.

5. Termination Due to Death or Disability.

5.1. Date of Termination Due to Death or Disability. If the Executive dies
during the Term, the Term of this Agreement and the Executive’s employment with
the Company shall terminate effective immediately as of the date of the
Executive’s death, and the obligations of the Company to or with respect to the
Executive shall terminate in their entirety upon such date except as otherwise
provided under this Section 5. If, during the Term, the Executive is unable to
perform substantially and continuously the duties assigned to him due to a
disability (as such term is defined or used for purposes of the Company’s
long-term disability plan then in effect, or, if no such plan is in effect, by
virtue of ill health or other disability for more than one hundred eighty
(180) consecutive or non-consecutive days out of any consecutive twelve
(12)-month period) (a “Disability”), the Company shall have the right, to the
extent permitted by law, to terminate the employment of the Executive upon
thirty (30) days’ advance notice in writing to the Executive, and the Term of
this Agreement and the Executive’s employment with the Company shall terminate
effective on the thirtieth (30th) day after delivery of such notice, and the
obligations of the Company to or with respect to the Executive shall terminate
in their entirety upon such date except as otherwise provided under this
Section 5.

 

3



--------------------------------------------------------------------------------

5.2. Obligations of the Company upon Termination Due to Death or Disability.
Upon termination of the Term of this Agreement and the Executive’s employment
with the Company due to the Executive’s death or Disability, the Executive (or
the Executive’s estate or beneficiaries in the case of the death of the
Executive) shall be entitled to receive the following payments and benefits at
the times specified below (subject to Section 8):

(a) (i) an amount equal to the sum of (A) any Annual Salary actually earned
under this Agreement prior to the date of termination, (B) any accrued paid time
off to the extent not theretofore paid, and (C) reimbursement for business
expenses incurred prior to the date of termination in accordance with the
Company’s policies or Section 4.4, which amount shall be paid within thirty
(30) days of the date of termination, and (ii) the annual incentive amount (if
any) earned, but not yet paid to the Executive prior to the date of termination,
under any bonus or commission plan of the Company in which the Executive
participated for the completed fiscal year of the Company prior to the date of
termination as determined by the Compensation Committee, with such amount to be
paid in cash at such time as the Company otherwise makes incentive payments for
such fiscal year to the executive management team (and in all events no later
than March 15th of the year following the year in which the date of termination
occurs) (the amounts in clauses (i) and (ii) referred to collectively as the
“Accrued Obligations”);

(b) all outstanding and unvested incentive equity or equity-based awards and
long-term incentive awards held by the Executive shall immediately vest and any
time-based forfeiture restrictions on incentive equity or equity-based awards
held by the Executive shall immediately lapse; provided that any awards that
vest based on the achievement of performance goals shall vest and be earned only
upon achievement of the applicable performance goals or objectives (but
disregarding any requirement for the Executive’s continued employment);
provided, further, that if the applicable plan or award agreement provides more
beneficial treatment to the Executive and specifically provides that it
supersedes the treatment under this Section 5.2(b), the more beneficial
treatment in the applicable plan or award agreement shall apply; and provided,
further, that, notwithstanding the foregoing, in the event of a Change in
Control, the terms of the applicable plan and award agreements relating to a
Change in Control shall apply if such provision is more beneficial to the
Executive (with settlement of any such outstanding award that constitutes
nonqualified deferred compensation subject to Section 409A of the Internal
Revenue Code of 1986, as amended (the “Code”), to occur only if such Change in
Control is a “change in control event” as defined in Treasury Regulation
§ 1.409A-3(i)(5));

(c) a pro rata actual annual incentive payment in respect of the fiscal year of
the Company in which the date of termination occurs equal to the product of
(i) the amount determined by the Compensation Committee pursuant to the terms of
the applicable annual incentive plan of the Company in which the Executive was
eligible to participate for such fiscal year based on the Company’s actual
performance for the fiscal year of the Company in which the date of termination
occurs on the same basis as annual incentives are determined for active members
of the senior management team of the Company, and (ii) a fraction, the numerator
of which is the number of days elapsed in the fiscal year of the Company in
which occurs the date of termination through the date of termination, and the
denominator of which is 365 (such amount the “Pro Rata Incentive Award”), with
such amount to be paid in cash at such time as the Company otherwise makes
incentive payments for such fiscal year to the executive management team (and in
all events no later than March 15th of the year following the year in which the
date of termination occurs);

 

4



--------------------------------------------------------------------------------

(d) all rights and benefits under any retirement or other benefit plan or
program (in accordance with their terms and conditions) that are vested or to
which the Executive is otherwise entitled as of the date of termination (the
“Other Benefits”); and

(e) if such termination of employment occurs prior to the grant of the
Performance-Based Equity Award, then an amount in cash equal to $1 million,
which amount shall be paid within 60 days following the date of termination.

Except as provided in this Section 5.2, the Executive shall have no further
rights to any other compensation or benefits under this Agreement on or after
any termination of the Executive’s employment pursuant to this Section 5, and
any unvested rights, benefits, or incentive awards shall be forfeited as of the
date of termination.

5.3. Effect of Termination on Other Positions. Upon any termination under this
Section 5, the Executive shall be deemed to have resigned from all positions he
then holds with the Company and any of its subsidiaries, and the Executive
agrees to execute such documents and take such other actions as the Company may
request to reflect such resignation.

6. Obligations of the Company upon Certain Terminations of Employment (Other
Than Due to Death or Disability).

6.1. Termination by the Company with Cause; Termination by the Executive without
Good Reason. During the Term, the Company may terminate the Term of this
Agreement and the Executive’s employment with Cause, and the Executive may
terminate the Term of this Agreement and his employment without Good Reason.

(a) Definition of Cause. For purposes of this Agreement, “Cause” shall mean the
Executive’s:

 

  (i) conviction of, indictment for or formal admission to or plea of nolo
contendere with respect to, a felony or a crime of moral turpitude, dishonesty,
breach of trust, fraud, misappropriation, embezzlement or unethical business
conduct (but only if the Parent Board reasonably determines, after considering
all related facts and circumstances, that such indictment, conviction or plea
has materially and adversely affected or is reasonably likely to materially and
adversely affect Parent’s or the Company’s business or reputation), or any crime
involving Parent or the Company;

 

  (ii) continued willful misconduct or willful or gross neglect in the
performance of his duties hereunder, following written notice of such misconduct
or neglect and failure to remedy such misconduct or neglect within fifteen
(15) days after delivery of such notice; provided, however, that the Parent
Board shall have the discretion (A) to require a remedial period that is shorter
than fifteen (15) days to remedy certain misconduct or neglect that the Parent
Board reasonably determines can be remedied in less than fifteen (15) days or
(B) to offer no opportunity to remediate conduct or neglect that the Parent
Board reasonably determines to be incapable of being cured;

 

5



--------------------------------------------------------------------------------

  (iii) continued failure to materially adhere to the clear directions of Parent
or the Company, to adhere to Parent or the Company’s written policies, or to
devote substantially all of his business time and efforts to Parent and the
Company in accordance with and subject to the provisions of Section 3, and
failure to cure such failure within fifteen (15) days after delivery of written
notice of such failure; provided, however, that the Parent Board shall have the
discretion (A) to require a remedial period that is shorter than fifteen
(15) days to remedy certain failures that the Parent Board reasonably determines
can be remedied in less than fifteen (15) days or (B) to offer no opportunity to
remediate failures that the Parent Board reasonably determines to be incapable
of being cured;

 

  (iv) continued failure to substantially perform the duties properly assigned
to the Executive by Parent or the Company (other than any such failure resulting
from his Disability) and failure to cure such failure within fifteen (15) days
after delivery of written notice of such failure; provided, however, that the
Parent Board shall have the discretion (A) to require a remedial period that is
shorter than fifteen (15) days to remedy certain failures that the Parent Board
reasonably determines can be remedied in less than fifteen (15) days or (B) to
offer no opportunity to remediate failures that the Parent Board reasonably
determines to be incapable of being cured; or

 

  (v) material and willful breach of any of the terms and conditions of this
Agreement and failure to cure such breach within fifteen (15) days following
written notice from the Company specifying such breach; provided, however, that
the Parent Board shall have the discretion (A) to require a remedial period that
is shorter than fifteen (15) days to remedy certain breaches that the Parent
Board reasonably determines can be remedied in less than fifteen (15) days or
(B) to offer no opportunity to remediate breaches that the Parent Board
reasonably determines to be incapable of being cured.

(b) Obligations of the Company upon Termination by the Company with Cause or
Termination by the Executive without Good Reason. If, during the Term, the
Company terminates the Executive with Cause, or the Executive terminates his
employment and the termination by the Executive is not with Good Reason in
accordance with Section 6.2, the Term of this Agreement and the Executive’s
employment with the Company shall terminate immediately in the case of a
termination by the Company with Cause and on the thirtieth (30th) day following
the date the Executive provides the Company with written notice of his
termination without Good Reason (or such earlier date as the Company and the
Executive may agree), and the Executive shall be entitled to receive the Accrued
Obligations and the Other Benefits, as provided and at the times set forth in
Sections 5.2(a) and 5.2(d). The Executive shall have no further rights to any
other compensation or benefits under this Agreement on or after any termination
of the Executive’s employment pursuant to this Section 6.1, and any unvested
rights, benefits, or incentive awards shall be forfeited as of the date of
termination.

 

6



--------------------------------------------------------------------------------

(c) Effect of Termination on Other Positions. Upon any termination under this
Section 6.1, the Executive shall resign from all positions he then holds with
Parent, the Company and any of their respective subsidiaries, and the Executive
agrees to execute such documents and take such other actions as the Company may
request to reflect such resignation.

6.2. Termination by the Company without Cause; Termination by the Executive with
Good Reason. During the Term, the Company may terminate the Term of this
Agreement and the Executive’s employment without Cause, and the Executive may
terminate the Term of this Agreement and his employment for Good Reason.

(a) Definition of Good Reason. For purposes of this Agreement, “Good Reason”
shall mean:

 

  (i) during the two (2) year period following a Change in Control (excluding
any merger or business combination of Parent solely with any affiliate of
Parent), any demotion of the Executive from his position as set forth in
Section 3 or any material diminution in the Executive’s authority, duties and
responsibilities (including the Executive ceasing to report only to the Chief
Executive Officer of Parent), or the assignment to the Executive of duties
materially inconsistent with the Executive’s position with the Company as set
forth in Section 3;

 

  (ii) a reduction in the Annual Salary of the Executive (except any such
reduction that is part of across-the-board salary reductions generally
applicable to Parent’s executive management team);

 

  (iii) other than during the period described in Section 6.2(a)(i), any
demotion of the Executive from his position as set forth in Section 3 or any
material diminution in the Executive’s authority, duties, and responsibilities
(including the Executive ceasing to report only to the Chief Executive Officer
of Parent); provided that, in no event shall the assignment by the Parent Board
or the Chief Executive Officer of Parent prior to a Change in Control of a
portion of the Executive’s duties to a member of the senior management team who
reports directly to the Executive constitute (or serve as a basis for the
Executive to claim) Good Reason under this clause (iii);

 

  (iv) the Company’s relocation of the Executive’s principal place of employment
to a location one hundred (100) miles outside of Shelby County, Tennessee
(excepting travel on Company business to an extent substantially consistent with
the Executive’s business travel obligations as of the date hereof); or

 

  (v) a material breach by the Company of any of the obligations undertaken to
be paid, performed or observed by it in this Agreement.

To invoke a termination with Good Reason, the Executive shall provide written
notice to the Company of the existence of one or more of the conditions
described in clauses (i) through (v) within thirty (30) days following the
initial existence of such condition or conditions, specifying in reasonable
detail the conditions constituting Good Reason, and the Company shall have
thirty

 

7



--------------------------------------------------------------------------------

(30) days following receipt of such written notice (the “Cure Period”) during
which it may remedy the condition if such condition is reasonably subject to
cure. In the event that the Company fails to remedy the condition constituting
Good Reason during the applicable Cure Period, the Executive’s “separation from
service” (within the meaning of Section 409A of the Code) must occur, if at all,
within thirty (30) days following such Cure Period in order for such termination
as a result of such condition to constitute a termination with Good Reason.

(b) Obligations of the Company upon Termination by the Company without Cause or
a Termination by the Executive for Good Reason. If, during the Term, the Company
terminates the Executive’s employment without Cause, or the Executive terminates
his employment for Good Reason, the Term of this Agreement and the Executive’s
employment with the Company shall terminate on the thirtieth (30th) day
following the date the Company or the Executive, as applicable, provides the
Company with written notice of termination (or such earlier date as the Company
and the Executive may agree), and the Executive shall be entitled to receive the
following payments and benefits at the times specified below, subject to
Section 6.3 and Section 7:

 

  (i) the Accrued Obligations and the Other Benefits, as provided and at the
times set forth in Sections 5.2(a) and 5.2(d);

 

  (ii) an amount equal to the product of (A) one and one-half (1.5) and (B) the
amount equal to the sum of (1) the Annual Salary paid to the Executive
(including any amounts deferred) and (2) the average of the annual incentive and
other bonuses and commissions earned by the Executive under the Company’s annual
incentive compensation plan and any other bonus or commission plans in which the
Executive participates (including any annual incentive bonus amounts that were
earned but deferred or that were satisfied through the grant of equity awards)
with respect to the three (3) (or fewer, if the Executive’s employment is
terminated prior to such time) completed fiscal years of the Company preceding
the date of termination (the “Average Annual Incentive”) (which product shall,
in the case of such a termination of employment occurring prior to a Change in
Control, be no more than $4 million), with such amount to be paid in equal
installments during the twenty-four (24)-month period following the date of
termination in accordance with the Company’s regular payroll practices for the
executive officers of the Company, with the first payment to be made on the
first payroll date immediately following the sixtieth (60th) day after the date
of termination (with accrued and unpaid installments from the date of
termination to be paid on the payroll date on which the first installment is
paid) and the last installment to be paid on the payroll date on or immediately
following the date that is twenty-four (24) months after the date of
termination; provided, however, that, if the date of termination occurs within
two (2) years following a Change in Control (which is a “change in control
event” as defined in Treasury Regulation §1.409A-3(i)(5)), the amount described
in this Section 6.2(b)(ii) shall be calculated with each component based on the
greater of the Executive’s Annual Salary and Average Annual Incentive as of the
date of the Change in Control or the date of termination and, for the avoidance
of doubt, without regard to the $4 million maximum described above;

 

8



--------------------------------------------------------------------------------

  (iii) an amount equal to the Pro Rata Incentive Award, with such amount to be
paid in cash at such time as the Company otherwise makes incentive payments for
such fiscal year to the executive management team (and in all events no later
than March 15th of the year following the year in which the date of termination
occurs);

 

  (iv) (A) all unvested incentive equity or equity-based awards held by the
Executive, including any performance-based cash or equity-based awards that are
not intended to qualify as “performance based compensation” under Section 162(m)
of the Code, shall immediately vest and any time-based forfeiture restrictions
on incentive equity or equity-based awards held by Executive shall immediately
lapse (effective as of the expiration of the revocation period as described in
Section 6.3 with respect to the Release Requirement); and (B) unvested incentive
equity or equity-based awards that are intended to qualify as “performance based
compensation” under Section 162(m) of the Code shall vest and be earned only
upon achievement of the applicable performance goals or objectives (but
disregarding any requirement for the Executive’s continued employment);
provided, however, that notwithstanding the foregoing, in the event of a Change
in Control, the terms of the applicable plan and award agreements relating to a
Change in Control shall apply if such provision is more beneficial to the
Executive (with settlement of any such outstanding award that constitutes
nonqualified deferred compensation subject to Section 409A of the Code to occur
only if such Change in Control is a “change in control event” as defined in
Treasury Regulation §1.409A-3(i)(5));

 

  (v)

for a period of twenty-four (24) months after the date of termination, continued
coverage of the Executive and his “qualified beneficiaries” (as defined in
Section 4980B of the Code (“COBRA”)) under the group health plans of the Company
that the Executive and his qualified beneficiaries would have been eligible to
receive in the absence of such termination of employment, at the Company’s
expense and with any such deemed premiums to be imputed as income to the
Executive to the extent the Company determines to be necessary; provided that
the Company shall in no event be required to provide such coverage under the
Company’s plans pursuant to COBRA after such time as the Executive or the
qualified beneficiary, as applicable, is no longer eligible for continued
coverage under COBRA. For the portion of such twenty-four (24)-month period
after the Executive or a qualified beneficiary is no longer eligible to receive
continuing coverage under the Company’s group health plans under COBRA, the
Company shall reimburse the health insurance premiums incurred by the Executive
under a private health insurance plan that provides substantially similar
benefits for the Executive and his qualified beneficiaries and is reasonably
acceptable to the Company.

 

9



--------------------------------------------------------------------------------

  Notwithstanding the foregoing, the Company shall in no event be required to
provide or reimburse the cost of any benefits otherwise required by this
Section 6.2(b)(v) after such time as the Executive or the qualified beneficiary,
as applicable, becomes entitled to receive benefits of the same type from
another employer’s health care plan. Any reimbursement of premiums under this
Section 6.2(b)(v) shall be made in arrears on the first (1st) business day of
each calendar quarter, subject to the Executive’s providing the Company with
evidence of continuing coverage under any such private plan; and

 

  (vi) if such termination of employment occurs prior to the grant of the
Performance-Based Equity Award, then an amount in cash equal to $1 million,
which amount shall be paid within 60 days following the date of termination.

Except as provided in this Section 6.2, the Executive shall have no further
rights to any other compensation or benefits under this Agreement on or after
any termination of the Executive’s employment pursuant to this Section 6.2, and
any unvested rights, benefits, or incentive awards shall be forfeited as of the
date of termination.

(c) Effect of Termination on Other Positions. Upon any termination under this
Section 6.2, the Executive shall resign from all positions he then holds with
Parent, the Company and any of their respective subsidiaries, and the Executive
agrees to execute such documents and take such other actions as the Company may
request to reflect such resignation.

6.3. Condition to Rights and Benefits of Executive. All rights and benefits to
which the Executive may be entitled under Section 6.2 (other than the Accrued
Obligations and the Other Benefits) shall be subject to the Executive’s
continuing performance in all material respects of the covenants of the
Executive contained in Sections 7 and 9.1 and the delivery to the Company of an
executed release of claims against the Company and its affiliates in a form
substantially similar to the release of claims requested by the Company from
other employees in connection with employment terminations (with such updates
and modifications as the Company determines are necessary) and the expiration
(without the Executive revoking) of any applicable non-revocation period set
forth in such release no later than fifty-five (55) days after the date of
termination of employment (the “Release Requirement”).

7. Covenants of the Executive.

7.1. Covenant Against Competition; Other Covenants. The Executive acknowledges
that (x) the Executive’s work for the Company and its subsidiaries has given,
and the Executive’s work for Parent and the Company will continue to give, him
access to the confidential affairs and proprietary information of Parent and the
Company, (y) the covenants and agreements of the Executive contained in this
Section 7 are essential to the business and goodwill of Parent and the Company,
and (z) the Company would not have entered into this Agreement but for the
covenants and agreements set forth in this Section 7. Accordingly, the Executive
covenants and agrees that:

 

10



--------------------------------------------------------------------------------

(a) Confidentiality. During and after the period of the Executive’s employment
with the Company and its affiliates, the Executive shall keep secret and retain
in strictest confidence, except in connection with the business and affairs of
Parent, the Company, and their respective subsidiaries and affiliates (the
“Company Group”) and as otherwise required by law, all confidential matters
relating to the business and affairs of the Company Group learned by the
Executive heretofore or hereafter directly or indirectly from any member of the
Company Group (the “Confidential Company Information”), and shall not disclose
such Confidential Company Information to anyone outside of the Company Group
except as required by law or with the Company’s express written consent and
except for Confidential Company Information which is, at the time of receipt, or
thereafter becomes, publicly known through no wrongful act of the Executive.

(b) Noncompetition.

 

  (i) The Executive agrees that, during the Term and for a period of twelve
(12) months following the termination of the Executive’s employment with the
Company either by the Company with or without Cause or by the Executive with or
without Good Reason (the “Restricted Period”), the Executive shall not, without
the express written consent of the Company, directly or indirectly, anywhere in
the United States, own an interest in, join, operate, control or participate in,
be connected as an owner, officer, executive, employee, partner, member,
manager, shareholder, or principal of or with, or otherwise aid or assist in any
manner whatsoever, any corporation or other entity that competes with the
Company Group in the wealth management, investment advisory, capital markets,
financial advisory, and/or institutional sales and trading business. If the
Executive’s employment with the Company is terminated for any reason by the
Company or the Executive effective during the two (2) year period immediately
following a Change in Control, the restrictions of this Section 7.1(b)(i) shall
be limited to (A) any wealth management and/or investment advisory businesses
and those middle market-focused investment banking or brokerage entities that
are in direct competition with the Company Group’s capital markets and/or
institutional sales and trading business, and (B) engaging in any activity in
any capacity for any corporation or other entity, whether or not competitive
with the Company Group, relating to or involving institutional equity private
placement transactions (including transactions under Rule 144A).

 

  (ii) Notwithstanding the foregoing, the Executive may (A) own up to one
percent (1%) of the outstanding stock of a publicly held corporation that is, or
is affiliated with an entity or person that is, in competition with any of the
Company Group or (B) be an officer, executive, employee, partner, member,
manager, shareholder, or principal of or with a private equity fund or a
third-party asset management firm.

 

11



--------------------------------------------------------------------------------

(c) Nonsolicitation. During the Term and the Restricted Period, (i) the
Executive shall not, without the Company’s prior written consent, directly or
indirectly, knowingly (A) solicit or encourage to leave the employment or other
service of any member of the Company Group any employee or independent
contractor thereof, or (B) hire (on behalf of the Executive or any other person
or entity) any employee who has left the employment of any member of the Company
Group within the twelve (12)-month period that follows the termination of such
employee’s employment with the Company Group, and (ii) the Executive shall not,
whether for his own account or for the account of any other person, firm,
corporation, or other business organization, intentionally interfere with any
member of the Company Group’s relationship with, or endeavor to entice away from
any member of the Company Group, any person who during the Term is or was,
within the preceding year, a customer or client of any member of the Company
Group, nor shall Executive aid or assist in any manner whatsoever any person,
firm, corporation, or other business in doing any of the actions described in
clauses (i) or (ii) above.

7.2. Rights and Remedies upon Breach. The Executive acknowledges and agrees that
any breach by him of any of the provisions of Section 7.1 (the “Restrictive
Covenants”) would result in irreparable injury and damage for which money
damages would not provide an adequate remedy. Therefore, if the Executive
breaches, or threatens to commit a breach of, any of the provisions of
Section 7.1, the Company and the other members of the Company Group, in addition
to, and not in lieu of, any other rights and remedies available to the Company
and the other members of the Company under law or in equity (including, without
limitation, the recovery of damages) and the cessation of any payments or
benefits otherwise provided under Section 6.2, shall have the right and remedy
to have the Restrictive Covenants specifically enforced by any court having
equity jurisdiction, including, without limitation, the right to an entry
against the Executive of restraining orders and injunctions (preliminary,
mandatory, temporary, and permanent) against violations, threatened or actual,
and whether or not then continuing, of such covenants. The foregoing provisions
of this Section 7 are not intended to, and shall be interpreted in a manner that
does not, limit or restrict the Executive from exercising any legally protected
whistleblower rights (including pursuant to Rule 21F promulgated under the
Securities Exchange Act of 1934, as amended).

8. Code Section 409A.

8.1. General. It is intended that this Agreement shall comply with the
provisions of Section 409A of the Code or an exemption to Section 409A of the
Code. Any payments that qualify for the “short-term deferral” exception, the
“separation pay” exception, or another exception under Section 409A of the Code
shall be paid under the applicable exception. For purposes of the limitations on
nonqualified deferred compensation under Section 409A of the Code, each payment
of compensation under this Agreement shall be treated as a separate payment of
compensation. All payments to be made upon a termination of employment under
this Agreement may only be made upon a “separation from service” under
Section 409A of the Code. In no event may the Executive, directly or indirectly,
designate the calendar year of any payment under this Agreement. Within the time
period permitted under Section 409A of the Code or guidance issued thereunder,
the Company may, in consultation with the Executive, modify this Agreement to
cause the provisions of this Agreement to comply with the requirements of
Section 409A of the Code.

 

12



--------------------------------------------------------------------------------

8.2. In-Kind Benefits and Reimbursements. Notwithstanding anything to the
contrary in this Agreement, all reimbursements and in-kind benefits that
constitute nonqualified deferred compensation under Section 409A of the Code
provided under this Agreement shall be made or provided in accordance with the
requirements of Section 409A of the Code, including, where applicable, the
requirement that (a) any reimbursement is for expenses incurred during the
Executive’s lifetime (or during a shorter period of time specified in this
Agreement); (b) the amount of expenses eligible for reimbursement, or in-kind
benefits provided, during a calendar year may not affect the expenses eligible
for reimbursement, or in-kind benefits to be provided, in any other calendar
year; (c) the reimbursement of an eligible expense will be made no later than
the last day of the calendar year following the year in which the expense is
incurred; and (d) the right to reimbursement or in-kind benefits is not subject
to liquidation or exchange for another benefit.

8.3. Delay of Payments. Notwithstanding any other provision of this Agreement to
the contrary, if the Executive is considered a “specified employee” for purposes
of Section 409A of the Code (as determined in accordance with the methodology
established by Parent as in effect on the date of termination), (a) any payment
that constitutes nonqualified deferred compensation within the meaning of
Section 409A of the Code that is payable on account of the Executive’s
separation from service and is otherwise due to the Executive under this
Agreement during the six (6)-month period following his separation from service
(as determined in accordance with Section 409A of the Code) shall be accumulated
and paid to the Executive on the fourteenth (14th) day of the seventh (7th)
month following his separation from service (the “Delayed Payment Date”) and
(b) in the event any equity compensation awards held by the Executive that vest
on account of the Executive’s separation from service constitute nonqualified
deferred compensation within the meaning of Section 409A of the Code, the
delivery of shares of common stock or cash, as applicable, in settlement of such
awards shall be made on the earliest permissible payment date (including the
Delayed Payment Date) or event under Section 409A of the Code on which the
shares or cash would otherwise be delivered or paid. If the Executive dies
during the postponement period, the amounts and entitlements delayed on account
of Section 409A of the Code shall be paid to the personal representative of his
estate on the first to occur of the Delayed Payment Date or thirty (30) days
after the date of the Executive’s death.

9. Code Section 280G.

9.1. Certain Reductions in Payments. Anything in this Agreement to the contrary
notwithstanding, if the Accounting Firm (as defined below) determines that
receipt of all Payments (as defined below) would subject the Executive to the
tax under Section 4999 of the Code, the Accounting Firm shall determine whether
to reduce any of the Agreement Payments (as defined below) to the Executive so
that the Parachute Value (as defined below) of all Payments to the Executive, in
the aggregate, equals the applicable Safe Harbor Amount (as defined below). The
Agreement Payments shall be so reduced only if the Accounting Firm determines
that the Executive would have a greater Net After-Tax Receipt (as defined below)
of aggregate Payments if the Agreement Payments were so reduced. If the
Accounting Firm determines that the Executive would not have a greater Net
After-Tax Receipt of aggregate Payments if the Agreement Payments were so
reduced, the Executive shall receive all Agreement Payments to which the
Executive is entitled hereunder. The provisions of this Section 9 shall be the
exclusive provisions applicable to the Executive relating to Section 280G of the
Code and any provisions relating to Section 280G of the Code contained in any
plan of Parent will be inapplicable to the Executive.

 

13



--------------------------------------------------------------------------------

9.2. Determination by the Accounting Firm. If the Accounting Firm determines
that the aggregate Agreement Payments to the Executive should be reduced so that
the Parachute Value of all Payments to the Executive, in the aggregate, equals
the applicable Safe Harbor Amount, the Company shall promptly give the Executive
notice to that effect and a copy of the detailed calculation thereof. All
determinations made by the Accounting Firm under this Section 9 shall be binding
upon the Company and the Executive and shall be made as soon as reasonably
practicable and in no event later than fifteen (15) days following the date of
the Executive’s termination of employment.

9.3. Reductions. For purposes of reducing the Agreement Payments to the
Executive so that the Parachute Value of all Payments to the Executive, in the
aggregate, equals the applicable Safe Harbor Amount, only Agreement Payments
(and no other Payments) shall be reduced. The reduction contemplated by this
Section 9, if applicable, shall be made by reducing payments and benefits (to
the extent such amounts are considered Payments) under the following sections in
the following order: (i) Section 6.2(b)(ii) beginning with payments that would
be made last in time, (ii) Section 6.2(b)(iii), and (iii) Section 6.2(b)(iv).

9.4. Overpayments; Underpayments. As a result of the uncertainty in the
application of Section 4999 of the Code at the time of the initial determination
by the Accounting Firm hereunder, it is possible that amounts will have been
paid or distributed by Parent or the Company to or for the benefit of the
Executive pursuant to this Agreement that should not have been so paid or
distributed (each, an “Overpayment”) or that additional amounts that will have
not been paid or distributed by Parent or the Company to or for the benefit of
the Executive pursuant to this Agreement could have been so paid or distributed
(each, an “Underpayment”), in each case, consistent with the calculation of the
applicable Safe Harbor Amount hereunder. If the Accounting Firm, based on the
assertion of a deficiency by the Internal Revenue Service against Parent, the
Company, or the Executive that the Accounting Firm believes has a high
probability of success, determines that an Overpayment has been made, any such
Overpayment paid or distributed by Parent or the Company to or for the benefit
of the Executive shall be repaid by the Executive to Parent or the Company, as
applicable, together with interest at the applicable federal rate provided for
in Section 7872(f)(2) of the Code; provided, however, that (a) no such repayment
shall be required if and to the extent such deemed repayment would not either
reduce the amount on which the Executive is subject to tax under Sections 1 and
4999 of the Code or generate a refund of such taxes; and (b) to the extent such
repayment would generate a refund of such taxes, the Executive shall only be
required to pay to Parent or the Company the Overpayment less the amount of tax
to be refunded and to transfer the refund of such taxes to the Company when
received. If the Accounting Firm, based on controlling precedent or substantial
authority, determines that an Underpayment has occurred, any such Underpayment
shall be promptly paid by Parent or the Company to or for the benefit of the
Executive, together with interest at the applicable federal rate provided for in
Section 7872(f)(2) of the Code.

9.5. Reasonable Compensation. In connection with making determinations under
this Section 9, the Accounting Firm shall take into account the value of any
reasonable compensation for services to be rendered by the Executive before or
after the change of control, including any noncompetition provisions that may
apply to the Executive (whether set forth in this Agreement or otherwise), and
the Company shall cooperate in the valuation of any such services, including any
noncompetition provisions.

 

14



--------------------------------------------------------------------------------

9.6. Fees and Expenses. All fees and expenses of the Accounting Firm in
implementing the provisions of this Section 9 shall be borne by the Company.

9.7. Certain Definitions. The following terms shall have the following meanings
for purposes of this Section 9.

(a) “Accounting Firm” shall mean a nationally recognized certified public
accounting firm (which accounting firm shall in no event be the accounting firm
for the entity seeking to effectuate such change in control) or other
professional services organization that is a certified public accounting firm
recognized as an expert in determinations and calculations for purposes of
Section 280G of the Code that is selected by the Company (as it exists prior to
a change of control) and reasonably acceptable to the Executive for purposes of
making the applicable determinations hereunder.

(b) “Agreement Payment” shall mean a Payment paid or payable pursuant to this
Agreement.

(c) “Net After-Tax Receipt” shall mean the Present Value of a Payment net of all
taxes imposed on the Executive with respect thereto under Sections 1 and 4999 of
the Code and under applicable state, local, and foreign laws, determined by
applying the highest marginal rate under Section 1 of the Code and under state,
local, and foreign laws that applied to the Executive’s taxable income for the
immediately preceding taxable year, or such other rate as such Executive shall
certify, in the Executive’s sole discretion, as likely to apply to the Executive
in the relevant tax year.

(d) “Parachute Value” of a Payment shall mean the present value as of the date
of the change in control for purposes of Section 280G of the Code of the portion
of such Payment that constitutes a “parachute payment” under Section 280G(b)(2)
of the Code, as determined by the Accounting Firm for purposes of determining
whether and to what extent the excise tax under Section 4999 of the Code will
apply to such Payment.

(e) A “Payment” shall mean any payment or distribution in the nature of
compensation (within the meaning of Section 280G(b)(2) of the Code) to or for
the benefit of the Executive, whether paid or payable pursuant to this Agreement
or otherwise.

(f) “Present Value” of a Payment shall mean the economic present value of a
Payment as of the date of the change in control for purposes of Section 280G of
the Code, as determined by the Accounting Firm using the discount rate required
by Section 280G(d)(4) of the Code.

(g) “Safe Harbor Amount” means (i) 3.0 times the Executive’s “base amount,”
within the meaning of Section 280G(b)(3) of the Code, minus (ii) $1.00.

 

15



--------------------------------------------------------------------------------

10. Miscellaneous.

10.1. Nondisparagement; Cooperation. The Executive agrees that he will not
(except as reasonably required by law), whether during or after the Executive’s
employment with the Company, make any statement, orally or in writing,
regardless of whether such statement is truthful, nor take any action, that
(a) in any way could disparage Parent, the Company or any officer, executive,
director, partner, manager, member, principal, employee, representative, or
agent of Parent or the Company, or which foreseeably could or reasonably could
be expected to harm the reputation or goodwill of any of those persons or
entities, or (b) in any way, directly or indirectly, could knowingly cause,
encourage, or condone the making of such statements or the taking of such
actions by anyone else. In addition, following any termination of employment,
the Executive will cooperate with Parent and the Company as reasonably requested
by Parent or the Company regarding any dispute, claim, or investigation by,
against, or involving Parent or the Company regarding matters of which the
Executive has particular knowledge relating to the period of the Executive’s
employment. The Company shall reimburse the Executive for all reasonable and
documented out-of-pocket costs and expenses incurred in connection with such
cooperation.

10.2. Severability. The Executive acknowledges and agrees that (a) he has had an
opportunity to seek advice of counsel in connection with this Agreement and
(b) the Restrictive Covenants are reasonable in geographical and temporal scope
and in all other respects. If it is determined that any of the provisions of
this Agreement, including, without limitation, any of the Restrictive Covenants,
or any part thereof, is invalid or unenforceable, the remainder of the
provisions of this Agreement shall not thereby be affected and shall be given
full effect, without regard to the invalid portions.

10.3. Duration and Scope of Covenants. If any court or other decision-maker of
competent jurisdiction determines that any of the Executive’s covenants
contained in this Agreement, including, without limitation, any of the
Restrictive Covenants, or any part thereof, is unenforceable because of the
duration or geographical scope of such provision, then, after such determination
has become final and unappealable, the duration or scope of such provision, as
the case may be, shall be reduced so that such provision becomes enforceable
and, in its reduced form, such provision shall then be enforceable and shall be
enforced.

10.4. Enforceability; Jurisdiction; Arbitration. Any controversy or claim
arising out of or relating to this Agreement or the breach of this Agreement
(other than a controversy or claim arising under Section 7, and to the extent
necessary for any member of the Company Group, where applicable, to avail itself
of the rights and remedies referred to in Section 7.2) that is not resolved by
the Executive and the Company (or any other member of the Company Group, where
applicable) shall be submitted to arbitration in the New York, NY area in
accordance with New York law and the procedures of the American Arbitration
Association. The determination of the arbitrator(s) shall be conclusive and
binding on the Company (or such other member of the Company Group, where
applicable) and the Executive, and judgment may be entered on the arbitrator(s)’
award in any court having jurisdiction.

 

16



--------------------------------------------------------------------------------

10.5. Notices. Any notice or other communication required or permitted hereunder
shall be in writing and shall be delivered personally, sent by facsimile or
electronic transmission, or sent by certified, registered, or express mail,
postage prepaid. Any such notice shall be deemed given when so delivered
personally, or sent by facsimile or electronic transmission or, if mailed, five
(5) days after the date of deposit in the United States mails as follows:

If to the Company, to:

Wunderlich Investment Company, Inc.

c/o B. Riley Financial, Inc.

21255 Burbank Boulevard, Suite 400

Woodland Hills, CA 91367

Attention: General Counsel

If to the Executive, to the address last shown in the Company’s books and
records.

Any such person may, by written notice given in accordance with this
Section 10.5 to the other party hereto, designate another address or person for
receipt by such person of notices hereunder.

10.6. Entire Agreement. This Agreement contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes all prior
agreements, written or oral, with respect thereto. Without limiting the
foregoing, effective as of the Effective Date, but subject to the provisions of
Section 1, this Agreement shall supersede and replace the Prior Agreement in its
entirety.

10.7. Waivers and Amendments. This Agreement may be amended, superseded,
canceled, renewed, or extended, and the terms hereof may be waived, only by a
written instrument signed by the parties hereto. No delay on the part of any
party in exercising any right, power, or privilege hereunder shall operate as a
waiver thereof, nor shall any waiver on the part of any party of any such right,
power, or privilege nor any single or partial exercise of any such right, power,
or privilege, preclude any other or further exercise thereof or the exercise of
any other such right, power, or privilege.

10.8. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO ANY
PRINCIPLES OF CONFLICTS OF LAW THAT COULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE STATE OF NEW YORK.

10.9. Assignment. This Agreement shall be binding upon and inure to the benefit
of the parties and their respective successors, heirs (in the case of the
Executive), and assigns. No rights or obligations of the Company under this
Agreement may be assigned or transferred by the Company, except that such rights
or obligations may be assigned or transferred pursuant to a merger or
consolidation in which the Company is not the continuing entity, or the sale or
liquidation of all or substantially all of the assets of the Company; provided,
however, that the assignee or transferee is the successor to all or
substantially all of the assets of the Company and such assignee or transferee
assumes the liabilities, obligations, and duties of the Company, as contained in
this Agreement, either contractually or as a matter of law.

 

17



--------------------------------------------------------------------------------

10.10. Withholding. The Company shall be entitled to withhold from any payments
or deemed payments any amount of tax withholding it determines to be required by
law.

10.11. Counterparts. This Agreement may be executed by the parties hereto in
separate counterparts, each of which when so executed and delivered shall be an
original but all such counterparts together shall constitute one and the same
instrument. Each counterpart may consist of two (2) copies hereof each signed by
one of the parties hereto.

10.12. Survival. The provisions of Section 7 and any other provisions of this
Agreement that expressly impose obligations that survive termination of the
Executive’s employment hereunder, and the provisions of this Section 10 to the
extent necessary to effectuate the survival of such provisions, shall survive
termination of this Agreement and any termination of the Executive’s employment
hereunder.

10.13. Headings. The headings in this Agreement are for reference only and shall
not affect the interpretation of this Agreement.

 

18



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have signed their names as of the day and
year first above written.

 

B. RILEY FINANCIAL, INC. By:   /s/ Bryant R. Riley   Name: Bryant R. Riley  
Title: Chief Executive Officer WUNDERLICH INVESTMENT COMPANY, INC. By:   /s/
Gary K. Wunderlich, Jr.   Name: Gary K. Wunderlich, Jr.   Title: Chief Executive
Officer

 

EXECUTIVE

/s/ Gary K. Wunderlich, Jr.

Gary K. Wunderlich, Jr.

[Signature Page to Wunderlich Employment Agreement]



--------------------------------------------------------------------------------

EXHIBIT A

CERTAIN DEFINITIONS

For purposes of this Agreement, the following terms shall have the meanings set
forth below:

“Earned Percentage” means a fraction (not to exceed one), the numerator of which
is the Retained Producer Gross Revenue as of the second anniversary of the
Effective Date and the denominator of which is the Initial Gross Revenue.

“Effective Date Price” means the closing price of a share of Parent Common Stock
on the NASDAQ as of the EffectiveDate.

“Final Performance-Based Equity Amount” means an amount equal to the product of
(a) the Initial Performance-Based Equity Amount multiplied by (b) the Earned
Percentage.

“Final Performance-Based Equity Number” means the quotient of (a) the Final
Performance-Based Equity Amount divided by (b) the Effective Date Price.

“Initial Gross Revenue” means $17,859,149.

“Initial Performance-Based Equity Amount” means $1,000,000.

“Retained Producer Gross Revenue” means, as of any particular date, the sum of
(a) the portion of the Initial Gross Revenue attributable to each Specified
Producer (as set forth on the Specified Producer Schedule) who remains employed
by the Company and its subsidiaries through such date, plus (b) the portion of
the Initial Gross Revenue attributable to each Specified Producer (as set forth
in the Specified Producer Schedule) whose employment with the Company and its
subsidiaries terminates prior to such date due to such Specified Producer’s
death, permanent disability, or retirement.

“Specified Producers” means certain employees of the Company as mutually agreed
by the Executive and Parent prior to the date hereof and set forth in the
Specified Producer Schedule.

“Specified Producer Schedule” means the schedule delivered by the Executive to
Parent prior to the date hereof setting forth each Specified Producer and the
portion of the Initial Gross Revenue attributable to such Specified Producer.

 

A-1